                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

KENNETH RHODES,                            )
    ID# 2105263                            )
         Petitioner,                       )
vs.                                        )      No. 3:19-CV-1076-K
                                           )
DIRECT, TDCJ-ID,                           )
         Respondent.                       )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed the proposed findings, conclusions, and recommendation de novo. Finding

no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge. Petitioner’s Objections are OVERRULED.

             Further, considering the record in this case and pursuant to Federal Rule

of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255

proceedings, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the magistrate judge’s findings,

conclusions, and recommendation filed in this case in support of its finding that the

Petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial
of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

             Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended

effective on December 1, 2009, reads as follows:

      (a) Certificate of Appealability. The district court must issue or deny a certificate
      of appealability when it enters a final order adverse to the applicant. Before
      entering the final order, the court may direct the parties to submit arguments on
      whether a certificate should issue. If the court issues a certificate, the court must
      state the specific issue or issues that satisfy the showing required by 28 U.S.C. §
      2253(c)(2). If the court denies a certificate, the parties may not appeal the denial
      but may seek a certificate from the court of appeals under Federal Rule of
      Appellate Procedure 22. A motion to reconsider a denial does not extend the
      time to appeal.

      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
      to appeal an order entered under these rules. A timely notice of appeal must be
      filed even if the district court issues a certificate of appealability.

             But, if Petitioner does file a notice of appeal, he must either pay the

appellate filing fee of $505.00 or move for leave to proceed in forma pauperis on appeal.


      SO ORDERED.

      Signed June 30th, 2021.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
